DLD-397                                                NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 13-2106
                                ___________

             MARC ANTWAIN X. RIVERS MUHAMMAD, SR.,

                                  Appellant

                                      v.

            VINCENT CAPPELLINI, Court appointed counsel;
   LUZERNE COUNTY CHILDREN YOUTH SERVICES ORPHANS COURT;
    LUZERNE COUNTY COURT OF COMMON PLEAS ORPHANS COURT;
SUPERIOR COURT OF PENNSYLVANIA; JOHN A. BELLINO, Guardian ad Litem;
GERRY LYNN BUTLER, Case Worker; SUPREME COURT OF PENNSYLVANIA
               ____________________________________

               On Appeal from the United States District Court
                   for the Middle District of Pennsylvania
                       (D.C. Civil No. 3-10-cv-02374)
                District Judge: Honorable A. Richard Caputo
                ____________________________________

           Submitted By the Clerk for Possible Dismissal Pursuant to
           28 U.S.C. § 1915(e)(2)(B) and Possible Summary Action
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               August 22, 2013
          Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                      (Opinion filed: September 5, 2013)

                                 _________

                                 OPINION
                                 _________
PER CURIAM


       Marc Antwain X. Rivers Muhammad, Sr., proceeding pro se, appeals from the

District Court’s order denying his “Motion for Federal Injunctive Relief & Damages

Pursuant to § 1983” and dismissing the claims raised therein. Because this appeal does

not present a substantial question, we will summarily affirm. See Third Cir. LAR 27.4;

I.O.P. 10.6.

                                               I.

       In November 2010, Muhammad filed a pro se complaint in the United States

District Court for the Middle District of Pennsylvania alleging various constitutional

violations in connection with his parental termination proceedings in the Luzerne County

Court of Common Pleas, Orphans’ Court Division (LCCCP). The District Court

dismissed the complaint, and, upon review, this Court affirmed the District Court’s order.

Muhammad v. Cappellini, 477 F. App’x 935 (3d Cir. 2012).

       Muhammad subsequently returned to the District Court and filed a “Motion for

Federal Injunctive Relief & Damages Pursuant to § 1983” raising new claims against new

parties in connection with his parental termination proceedings in the LCCCP.

Specifically, Muhammad alleged that: (1) the LCCCP and former LCCCP Judge Michael

Conahan deprived him of his Fourteenth Amendment Due Process rights and First

Amendment rights of free speech and to petition the government for redress of

grievances; and (2) the Superior Court of Pennsylvania and the judges who reviewed the




                                           2
termination proceedings—the Honorable Kate Ford Elliott, the Honorable Jacqueline O.

Shogan, and the Honorable Robert E. Colville—deprived him of his Fourteenth

Amendment Due Process rights by failing to address the merits of his ineffective

assistance of counsel claim. Muhammad requested that the District Court enter an order

vacating the LCCCP’s order terminating his parental rights as well as the Pennsylvania

Superior Court’s order affirming that decision. He also demanded immediate physical

and legal custody of his son and $50 million in damages.

       The District Court construed the motion as a new complaint, reviewed it pursuant

to 28 U.S.C. § 1915(a)(2), and dismissed the claims raised therein on immunity grounds.

Specifically, the District Court found that the LCCCP and the Superior Court of

Pennsylvania, as well as the judicial defendants, were immune from suit under the

Eleventh Amendment. See Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 240 (3d Cir.

2005) (explaining that Commonwealth courts and judicial defendants are entitled to

Eleventh Amendment immunity); Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006)

(explaining that judicial officers acting in their official capacity are immune from suit).

This appeal followed.

                                             II.

       We will summarily affirm the District Court’s order. The District Court fairly

construed the pro se filing as a new complaint and correctly concluded that Muhammad

had failed to state a claim upon which relief could be granted. See Ashcroft v. Iqbal, 556




                                                3
U.S. 662, 678 (2009). We refer the parties to the District Court’s thorough opinion,

which we have no need to summarize here.



                                           III.

      Accordingly, because no substantial question is presented by this appeal, we will

summarily affirm the District Court’s judgment. See Third Cir. LAR 27.4; I.O.P. 10.6.




                                             4